DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails discloses or render obvious system and a cable-based measuring system comprising all the specific elements with the specific combination including a communications mechanism disposed within or connected to the control housing, the communications mechanism configured to communicate the measurement information to a computer system to initiate creation of a box template based on the measurement information, wherein: the first end of the outer cable housing is connected to the control housing such that the outer cable housing extends away from an outer surface of the control housing; and the inner cable member extending through the outer cable housing such that (i) the first end of the inner cable member extends out of the first end of the outer cable housing and into the control housing and (ii) the second end of the inner cable member extends out of the second end of the outer cable housing in set forth of claims 1 and 16, wherein dependent claims 2-13 and 21-23 are allowable by virtue of dependency on the allowed claim 1, wherein dependent claims 17-18 and 24 are allowable by virtue of dependency on the allowed claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 22, 2021


							/SANG H NGUYEN/                                                                                           Primary Examiner, Art Unit 2886